NUMBERS             13-14-00269-CR
                                          13-14-00270-CR
                                          13-14-00272-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


VICTOR CAMPOS,                                                            Appellant,

                                          v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 148th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

             Before Justices Rodriguez, Garza, and Longoria
              Memorandum Opinion by Justice Rodriguez

      Upon open pleas of guilty, the trial court found appellant Victor Campos guilty of

three counts of possession of a controlled substance in trial court cause numbers 13-CR-
2692-E (cocaine), 13-CR-2693-E (cocaine), and 13-CR-3446-E (marijuana),                                 1   the

offenses ranging from state-jail to third-degree felonies.2 See TEX. HEALTH & SAFETY

CODE ANN. §§ 481.115(b), (c) & 481.121(a), (b)(3) (West, Westlaw through Ch. 46, 2015

R.S.).       Punishment in each case was tried to the court.                  The trial court sentenced

Campos to ten years in the Institutional Division of the Texas Department of Criminal

Justice (TDCJ) for possession of cocaine, a third-degree felony.                         It also sentenced

Campos to two years in the state-jail division of the TDCJ for possession of cocaine and

to two years for unlawful possession of marijuana, both state-jail felonies. The court

ordered all sentences to run concurrently, with credit for time served.                          On appeal,

Campos’s counsel concludes, “the proceedings show no non-frivolous matters that might

be successfully appealed.” We affirm the judgments of the trial court.3

                                     I. COMPLIANCE WITH ANDERS

         Pursuant to Anders v. California, Campos's counsel filed a brief stating that, after

a review of the entire record, he has “determined that there are no non-frivolous issues

applicable to this case.” See 386 U.S. 738, 744–45 (1967). Counsel's brief meets the



         1
        The respective appellate cause numbers are 13-14-00269-CR, 13-14-00270-CR, and 13-14-
00272-CR.

         2 On July 1, 2014, this Court granted Campos’s motion to consolidate four trial court cause

numbers for purposes of appeal. The four cases included Campos’s three convictions for possession of a
controlled substance and his conviction for burglary of a habitation with the intent to commit a felony in trial
court cause number 13-CR-2691-E, for which he was sentenced to forty-five years in the Institutional
Division of the Texas Department of Criminal Justice. See TEX. PENAL CODE ANN. § 30.02(a)(1), (d) (West,
Westlaw through Ch. 46, 2015 R.S.). Campos appealed the burglary-of-a-habitation conviction in
appellate cause number 13-14-00271-CR. On July 16, 2015, by separate order issued in that case, we
abated that appeal for appointment of new counsel and for briefing of any issues counsel believes have
merit. Accordingly, this opinion only addresses the three remaining causes.

         3
         Although we abated the burglary-of-a-habitation case for further briefing, we will address the
remaining controlled-substance convictions in this single opinion.
                                                       2
requirements of Anders as it presents a professional evaluation showing why there are

no meritorious grounds for advancing any appeal. See In re Schulman, 252 S.W.3d 403,

407 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need not

specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991)

(en banc).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014), counsel

has demonstrated that he has complied with the requirements of Anders by discussing

why, under controlling authority, any appeal from the judgments would be without merit

and frivolous. Counsel has informed this Court, in writing, that he has: (1) notified

Campos that counsel has filed an Anders brief and has requested that we allow him to

withdraw as counsel; (2) provided Campos with copies of the pleadings; (3) informed

Campos of his right to file a pro se response,4 to review the record preparatory to filing

that response, and to seek discretionary review if the court of appeals concludes that the

appeal is frivolous; and (4) provided Campos with a form motion for pro se access to the

appellate record, with instructions to file the motion within ten days. See Anders, 386



        4  The Texas Court of Criminal Appeals has held that “the pro se response need not comply with
the rules of appellate procedure in order to be considered. Rather, the response should identify for the
court those issues which the indigent appellant believes the court should consider in deciding whether the
case presents any meritorious issues.” In re Schulman, 252 S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008)
(orig. proceeding) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex. App.—Waco 1997, no pet.)).
3
U.S. at 744; Kelly, 436 S.W.3d at 318–19; Stafford, 813 S.W.2d 503, 510 n.3; see also In

re Schulman, 252 S.W.3d at 409 n.23. On January 17, 2015, Campos filed a motion for

pro se access to the record on appeal. We abated the appeals and ordered the trial

court to provide Campos with an opportunity to fully examine the appellate record. We

also informed Campos that a pro se response would be due thirty days from the date he

received the record. Campos acknowledged receipt of the record from the trial court on

February 27, 2015. We reinstated the appeals on April 28, 2015. Adequate time has

passed, and Campos has not filed any pro se response.

                                II. INDEPENDENT REVIEW

      Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. Pension v. Ohio, 488
U.S. 75, 80 (1988). We have reviewed the entire record of each of the controlled-

substance cases, and we have found nothing that would arguably support an appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (“Due to the nature

of Anders briefs, by indicating in the opinion that it considered the issues raised in the

briefs and reviewed the record for reversible error but found none, the court of appeals

met the requirement of Texas Rule of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d

at 509.   Accordingly, we affirm the judgments of the trial court in cause numbers

13-CR-2692-E, 13-CR-2693-E, and 13-CR-3446-E.

                               III. MOTION TO WITHDRAW

      In accordance with Anders, counsel has asked this Court to grant his motion to

withdraw as counsel for Campos in each case for which he was convicted of possession


                                            4
of a controlled substance. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas

1995, no pet.) (“If an attorney believes the appeal is frivolous, he must withdraw from

representing the appellant. To withdraw from representation, the appointed attorney

must file a motion to withdraw accompanied by a brief showing the appellate court that

the appeal is frivolous.”) (citations omitted)). We grant counsel's motion to withdraw that

this Court carried with the case on February 3, 2015, in appellate cause numbers 13-14-

00269, 13-14-00270-CR, and 13-14-00272-CR.                        Within five days of the date of this

Court's opinion, we order counsel to send a copy of the opinion and the judgments to

Campos and to advise Campos of his right to pursue petitions for discretionary review.5

See TEX. R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 412 n.35; Ex parte

Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                              NELDA V. RODRIGUEZ
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of July, 2015.




        5   No substitute counsel will be appointed. Should appellant wish to seek review of these cases
by the Texas Court of Criminal Appeals, he must either retain an attorney to file petitions for discretionary
review or file pro se petitions for discretionary review. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was overruled
by this Court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed with the clerk
of the Texas Court of Criminal Appeals. See id. at R. 68.3. Any petition for discretionary review should
comply with the requirements of Texas Rule of Appellate Procedure 68.4. See id. at R. 68.4.
                                                        5